Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 23, 2015                                                                                   Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  152126 & (17)                                                                                        Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
  ANGEL BARTLETT,                                                                                     Richard H. Bernstein,
           Petitioner-Appellant,                                                                                      Justices

  v                                                                 SC: 152126
                                                                    COA: 327262
                                                                    MAHS: 14-023423-DHS
  KALAMAZOO COUNTY DEPARTMENT
  OF HUMAN SERVICES,
           Respondent-Appellee.

  ____________________________________/

        On order of the Court, the application for leave to appeal the July 7, 2015 order of
  the Court of Appeals is considered. The motion for reconsideration is treated as a
  supplemental brief. The application for leave to appeal is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 23, 2015
         a0918
                                                                               Clerk